UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21564 Blue Rock Market Neutral Fund, LLC (Exact name of registrant as specified in charter) 445 East Lake Street, Suite 120, Wayzata, MN 55391 (Address of principal executive offices)(Zip code) Blue Rock Advisors, Inc., 445 East Lake Street, Suite 120, Wayzata, MN 55391 (Name and address of agent for service) Registrant's telephone number, including area code: (952) 229-8700 Date of fiscal year end: March 31 Date of reporting period: July 1, 2010 - June 30, 2011 Item 1. Proxy Voting Record There are no voting records to report for the period July 1, 2010 – June 30, 2011. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Blue Rock Market Neutral Fund, LLC By (Signature andTitle) /s/ Robert W. Fullerton Robert W. Fullerton Principal Executive Officer Date 8/23/2011
